Exhibit 10.57
 
SIXTH AMENDMENT TO LEASE AGREEMENT
 
     THIS SIXTH AMENDMENT TO LEASE AGREEMENT (this “Amendment”), made and
entered into as of the 9 day of January, 2006, by and between CORPORATE CENTER
ONE OWNER LLC, a Delaware limited liability company (“Landlord”), and OUTBACK
STEAKHOUSE, INC., a Delaware corporation (“Tenant”);
 
W I T N E S S E T H T H A T:


WHEREAS, Crescent Resources, Inc. (“Original Landlord”) and Tenant entered into
that certain Lease Agreement dated September 10, 1998, as amended by that
certain First Amendment to Lease Agreement dated June 14, 1999 (collectively,
the “Original Lease”);


WHEREAS, Crescent Brookdale Associates, LLC (“Crescent Brookdale”), as the
successor-in-interest to the Original Landlord, and Tenant amended the Original
Lease by that certain Second Amendment to Lease dated October 19, 2001, as
further amended by that certain Addendum to Second Amendment to Lease dated
October 31, 2001, as further amended by that certain Third Amendment to Lease
Agreement dated December 31, 2003, as further amended by that certain Addendum
to the Third Amendment to Lease Agreement dated March 24, 2004 (the “Third
Amendment”), and as further amended by that certain Fourth Amendment to Lease
Agreement dated March 17, 2005 (the “Fourth Amendment”), and as further amended
by that certain Fifth Amendment to Lease Agreement dated June 23, 2005 (the
“Fifth Amendment”)(the Original Lease as modified by all of the aforementioned
amendments and addendum are hereinafter referred to collectively as the
“Lease”), for certain premises in the building known as Corporate Center One at
International Plaza and located at 2202 North West Shore Boulevard, Tampa,
Florida (the “Building”), consisting of 16,498 square feet of Premises Net
Rentable Area located on the third (3rd) floor known as Suite 380 (the “3rd
Floor Space”) of the Building, 24,856 square feet of Premises Net Rentable Area
located on the fourth (4th) floor known as Suite 470 (the “4th Floor Space”) of
the Building, 68,342 square feet of Premises Net Rentable Area located on the
fifth (5th) floor known as Suite 500 (the “5th Floor Space”) of the Building,
31,601 square feet of Premises Net Rentable Area located on the sixth (6th)
floor known as Suite 650 (the “6th Floor Space”) of the Building, and pursuant
to the provisions of the Fourth Amendment, a commitment for 37,139 square feet
of Premises Net Rentable Area located on the sixth (6th) floor known as Suite
600 (collectively, the “Premises”);


WHEREAS, Landlord is the successor-in-interest to Crescent Brookdale;


WHEREAS, pursuant to the Fifth Amendment, Landlord and Tenant agreed to a future
expansion of the Premises to include 11,163 square feet of Net Rentable Area on
the fourth (4th) floor as more particularly described on Exhibit A-1 attached
hereto (the “44h Floor Expansion Space”);


WHEREAS, Landlord and Tenant have agreed to lease the 4th Floor Expansion Space
earlier than as set forth in the Fifth Amendment, with Tenant to lease a portion
of the 4th Floor Expansion Space consisting of 5,163 square feet of Net Rentable
Area as more particularly described on Exhibit A-2 attached hereto (the “4th
Floor Immediate Expansion Space”) on the 4th
 
# 725998 v3


--------------------------------------------------------------------------------


 
Floor Immediate Expansion Space Effective Date (as defined herein) and the
remaining portion of the 4th Floor Expansion Space consisting of 6,000 square
feet of Net Rentable Area as more particularly described on Exhibit A-2 attached
hereto (the “4th Floor Future Expansion Space”) on the 4th Floor Future
Expansion Effective Date (as defined herein); and


WHEREAS, Landlord and Tenant desire to evidence such revised expansion of the
Premises and to amend certain other terms and conditions of the Lease and
evidence their agreements and other matters by means of this Amendment;


NOW THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt, adequacy and sufficiency of
which are hereby acknowledged, the Lease is hereby amended and the parties
hereto do hereby agree as follows:



1.  
Grant of 4th Floor Immediate Expansion Space. As of the 4th Floor Immediate
Expansion Space Effective Date (as defined below), Landlord agrees to lease to
Tenant and Tenant agrees to lease from Landlord the 4th Floor Immediate
Expansion Space. As of the 4th Floor Immediate Expansion Space Effective Date,
the 4th Floor Immediate Expansion Space shall be subject to all the terms and
conditions of the Lease, as amended hereby, and all references in the Lease to
the “Premises” shall be deemed to include the 4th Floor Immediate Expansion
Space.

 

2.  
Terms of 4th Floor Immediate Expansion Space. The Lease is hereby amended by
adding the 4th Floor Immediate Expansion Space as part of the Premises, subject
to the following terms and conditions:

 

 
a.
4th Floor Immediate Expansion Space Term. The 4th Floor Immediate Expansion
Space shall be added as part of the Premises for all purposes, except as
expressly otherwise set forth herein, effective as of the earlier to occur of:
(i) March 1, 2006, or (ii) the date Tenant commences beneficial occupancy of the
4th Floor Immediate Expansion Space (the “4th Floor Immediate Expansion Space
Effective Date”). The Lease Term with respect to the 4th Floor Immediate
Expansion Space shall be coterminous with that of the Lease Term for the 4th
Floor Space, the 5th Floor Space and the 6th Floor Space and shall therefore
expire on March 31, 2014.

 

 
b.
4th Floor Immediate Expansion Space Basic Costs. As of the 4th Floor Immediate
Expansion Space Effective Date and continuing thereafter through March 31, 2014,
Tenant shall pay all Additional Rent and any other sums due and payable under
the Lease for the 4th Floor Immediate Expansion Space, including, without
limitation, Tenant’s Proportionate Share of Basic Costs in accordance with
Paragraph 7 of the Lease, except that as of the 4th Floor Immediate Expansion
Space Effective Date, the Basic Costs Expense Stop and the Real Estate Tax
Expense Stop for the 4th Floor Immediate Expansion Space only shall be the
actual Basic Costs and Real Estate Taxes incurred during calendar year 2005 for
the 4th Floor Expansion Space multiplied by that percentage obtained by dividing
the Net Rentable Area of the 4th Floor Immediate Expansion Space by the 4th 

 
# 725998 v3

- 2 -

--------------------------------------------------------------------------------


 
 
Floor Expansion Space. Tenant’s payment of Excess Basic Costs for the 4th Floor
Immediate Expansion Space as provided in Paragraph 7 of the Lease shall commence
in calendar year 2006 and shall be prorated for the calendar year commencing on
the 4th Floor Immediate Expansion Space Effective Date. Tenant acknowledges that
the Premises Electrical Expense Stop is seventy cents ($0.70) per square foot of
Net Rentable Area is a component of the Basic Costs Expense Stop and that Tenant
is obligated to pay electrical expenses exceeding the Premises Electrical
Expense Stop pursuant to Paragraph 14 of the Lease. The Basic Costs Expense
Stop, including the Real Estate Tax Expense Stop, for the Premises, excluding
the 4th Floor Immediate Expansion Space, shall remain as set forth in the Lease.

 

 
c.
4th Floor Immediate Expansion Space Improvements. As of January 1, 2006, Tenant
hereby accepts the 4th Floor Immediate Expansion Space “AS IS” and acknowledges
and agrees Landlord shall have no obligation to construct any tenant
improvements to the 4th Floor Immediate Expansion Space or make any alterations
or additions thereto. Notwithstanding the foregoing, Landlord agrees to provide
Tenant with a tenant improvement allowance of Eight and 00/100 Dollars ($8.00)
per square foot of Net Rentable Area of the 4th Floor Immediate Expansion Space
(i.e., $8.00 x 5,163 rsf = $41,304.00) (the “4th Floor Immediate Space
Allowance”) to use towards the costs of Tenant’s improvements hereunder, which
4th Floor Immediate Space Allowance shall be paid within thirty (30) days of the
4th Floor Immediate Expansion Space Effective Date. Any construction performed
by Tenant under this Amendment shall be performed in accordance with Exhibit B
attached hereto and incorporated herein by this reference. Any Excess Costs (as
defined in Paragraph 9 of the Lease) with respect to construction of the tenant
improvements to the 4th Floor Immediate Expansion Space shall be the sole
responsibility of Tenant.

 

 
d.
4th Floor Immediate Expansion Space Rent. Base Rental for the 4th Floor
Immediate Expansion Space is set forth in Section 5 of this Amendment and is
hereby incorporated into this subsection.

 

3.  
Grant of 4th Floor Future Expansion Space. As of the 4th Floor Future Expansion
Space Effective Date (as defined below), Landlord agrees to lease to Tenant and
Tenant agrees to lease from Landlord the 4th Floor Future Expansion Space. As of
the 4th Floor Future Expansion Space Effective Date, the 4th Floor Future
Expansion Space shall be subject to all the terms and conditions of the Lease,
as amended hereby, and all references in the Lease to the “Premises” shall be
deemed to include the 4th Floor Future Expansion Space.

 

4.  
Terms of 4th Floor Future Expansion Space. The Lease is hereby amended by adding
the 4th Floor Future Expansion Space as part of the Premises, subject to the
following terms and conditions:

 
# 725998 v3

- 3 -

--------------------------------------------------------------------------------


 

 
a.
4th Floor Future Expansion Space Term. The 4th Floor Future Expansion Space
shall be added as part of the Premises for all purposes, except as expressly
otherwise set forth herein, effective as of the earlier to occur of: (i) October
1, 2006, or (ii) the date Tenant commences beneficial occupancy of the 4th Floor
Future Expansion Space (the “4th Floor Future Expansion Space Effective Date”).
The Lease Term with respect to the 4th Floor Future Expansion Space shall be
coterminous with that of the Lease Term for the 4th Floor Space, the 5th Floor
Space and the 6th Floor Space and shall therefore expire on March 31, 2014.

 

 
b.
4th Floor Future Expansion Space Basic Costs. As of the 4th Floor Future
Expansion Space Effective Date and continuing thereafter through March 31, 2014,
Tenant shall pay all Additional Rent and any other sums due and payable under
the Lease for the 4th Floor Future Expansion Space, including, without
limitation, Tenant’s Proportionate Share of Basic Costs in accordance with
Paragraph 7 of the Lease, except that as of the 4th Floor Future Expansion Space
Effective Date, the Basic Costs Expense Stop and the Real Estate Tax Expense
Stop for the 4th Floor Future Expansion Space only shall be the actual Basic
Costs and Real Estate Taxes incurred during calendar year 2005 for the 4th Floor
Expansion Space multiplied by that percentage obtained by dividing the Net
Rentable Area of the 4th Floor Future Expansion Space by the 4th Floor Expansion
Space. Tenant’s payment of Excess Basic Costs for the 4th Floor Future Expansion
Space as provided in Paragraph 7 of the Lease shall commence in calendar year
2006 and shall be prorated for the calendar year commencing on the 4th Floor
Future Expansion Space Effective Date. Tenant acknowledges that the Premises
Electrical Expense Stop is seventy cents ($0.70) per square foot of Net Rentable
Area is a component of the Basic Costs Expense Stop and that Tenant is obligated
to pay electrical expenses exceeding the Premises Electrical Expense Stop
pursuant to Paragraph 14 of the Lease. The Basic Costs Expense Stop, including
the Real Estate Tax Expense Stop, for the Premises, excluding the 4th Floor
Expansion Space, shall remain as set forth in the Lease.

 

 
c.
4th Floor Future Expansion Space Improvements. As of August 1, 2006, Tenant
hereby accepts the 4th Floor Future Expansion Space “AS IS” and acknowledges and
agrees Landlord shall have no obligation to construct any tenant improvements to
the 4th Floor Future Expansion Space or make any alterations or additions
thereto. Notwithstanding the foregoing, Landlord agrees to provide Tenant with a
tenant improvement allowance of Eight and 00/100 Dollars ($8.00) per square foot
of Net Rentable Area of the 4th Floor Future Expansion Space (i.e., $8.00 x
6,000 rsf = $48,000.00) (the “4th Floor Future Space Allowance”) to use towards
the costs of Tenant’s improvements hereunder, which 4th Floor Future Space
Allowance shall be paid within thirty (30) days of the 4th Floor Future
Expansion Space Effective Date. Any construction performed by Tenant under this
Amendment shall be performed in accordance with Exhibit B attached hereto and
incorporated herein by this reference. Any Excess

 
# 725998 v3

- 4 -

--------------------------------------------------------------------------------


 
 
Costs (as defined in Paragraph 9 of the Lease) with respect to construction of
the tenant improvements to the 4th Floor Future Expansion Space shall be the
sole responsibility of Tenant.

 

 
d.
4th Floor Future Expansion Space Rent. Base Rental for the 4th Floor Future
Expansion Space is set forth in Section 5 of this Amendment and is hereby
incorporated into this subsection.

 

5.  
4th Floor Expansion Space Rent. From and after the 4th Floor Immediate Expansion
Space Effective Date, Base Rental with respect to the 4th Floor Expansion Space
only shall be as follows, which amounts shall be paid simultaneously with
Tenant’s payment of Base Rental for the remaining Premises and which payments
shall also be accompanied by the applicable sales tax:

 
 
Month of
Lease Term
Base Rental Per
Rentable Square
Foot
 
Annual
Base Rental
 
Monthly
Base Rental
4th Floor Immediate Expansion Space Effective Date - 4th Floor Future Space
Effective Date
$25.50
$131,656.50
$10,971.38
4th Floor Future Space Effective Date - 12/31/06
$25.50
$284,656.50
$23,721.38
 
01/01/07 - 12/31/07
$26.14
$291,800.82
$24,316.74
01/01/08 - 12/31/08
$26.79
$299,056.77
$24,921.40
01/01/09 - 12/31/09
$27.46
$306,535.98
$25,544.67
01/01/10 - 12/31/10
$28.15
$314,238.45
$26,186.54
01/01/11 - 12/31/11
$28.85
$322,052.55
$26,837.71
01/01/12 - 12/31/12
$29.57
$330,089.91
$27,507.49
01/01/13 - 12/31/13
$30.31
$338,350.53
$28,195.88
01/01/14 - 03/31/14
$31.07
$86,708.61 (3 months)
$28,902.87




6.  
Fifth Amendment. Sections 1, 2 and 3 of the Fifth Amendment are hereby deleted
from the Lease in their entirety.

 

7.  
Right of First Offer Terminated. The Right of First Offer set forth in Section 5
of the Third Amendment is hereby terminated with respect to the sixth (6th)
floor.

 

8.  
Brokers. Tenant represents and warrants to Landlord that neither it nor its
officers or agents nor anyone acting on its behalf has dealt with any real
estate broker other than Crescent Resources, LLC who represented Landlord and
CLW Real Estate Services Group, Inc. who represented Tenant in the negotiating
or making of this Amendment, and Tenant agrees to indemnify and hold Landlord,
its agents,

 
# 725998 v3

- 5 -

--------------------------------------------------------------------------------


 

 
employees, partners, directors, sharehold-ers and independent contractors
harmless from all liabilities, costs, demands, judgments, settlements, claims,
and losses, including reasonable attorneys' fees and costs, incurred by Landlord
in conjunction with any such claim or claims of any other broker or brokers
claiming to have interested Tenant in the Building, the Premises or the 4th
Floor Expansion Space or claiming to have caused Tenant to enter into this
Amendment.

 

9.  
Ratification of Lease. Tenant hereby affirms that as of the date hereof the
Lease is in full force and effect, that the Lease has not been modified or
amended (except as provided in this Amendment) and that all of Landlord’s
obligations accrued to date have been performed. Tenant hereby ratifies the
provisions of the Lease on behalf of itself and its successors and assigns and
agrees to attorn and be bound to Landlord and its successors and assigns as to
all of the terms, covenants and conditions of the Lease as amended hereby.
Tenant further agrees to fulfill all of its obligations under the Lease as
amended hereby to Landlord throughout the remainder of the Lease Term.

 

10.  
No Defaults. Tenant hereby agrees that there are, as of the date hereof,
regardless of the giving of notice or the passage of time, or both, no defaults
or breaches on the part of Landlord or Tenant under the Lease.

 

11.  
Capitalized Terms. All capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed to them in the Lease.

 

12.  
Headings. The headings used herein are provided for convenience only and are not
to be considered in construing this Amendment.

 

13.  
Binding Effect. This Amendment shall not be valid and binding on Landlord and
Tenant unless and until it has been completely executed by and delivered to both
parties.

 
EXCEPT AS expressly amended and modified hereby, the Lease shall otherwise
remain in full force and effect, the parties hereto hereby ratifying and
confirming the same. To the extent of any inconsistency between the Lease and
this Amendment, the terms of this Amendment shall control.
 


 


 
[Remainder of Page Intentionally Left Blank]
 

 
# 725998 v3

- 6 -

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned parties have duly executed this Amendment as
of the day and year first above written.
 

    LANDLORD:            CORPORATE CENTER ONE      OWNER, LLC,  a Delaware      
limited liability company           Signed, sealed and delivered     in the
presence of:   By:     Corporate Center One Corporation,               a
Delaware corporation /s/ Lisa A. Drummond                 Print Name: Lisa A.
Drummond   By: /s/ John E. Carter           /s/ Elizabeth Fay   Name: John E.
Carter           Print Name: Elizabeth Fay   Title: Vice President              
                TENANT:           Signed, sealed and delivered   OUTBACK
STEAKHOUSE, INC.,  in the presence of:   a Delaware corporation           
/s/ Karen Bremer                  Print Name:  Karen Bremer    By: 
/s/ Richard Renninger
          /s/ Andrea Hammond    Name: Richard Renninger           Print Name: 
Andrea Hammond    Title: Sr. Vice President          

 
 

 
# 725998 v3

- 7 -

--------------------------------------------------------------------------------


 
EXHIBIT B


Work Letter for 4th Floor Immediate Expansion Space
and 4th Floor Future Expansion Space


Tenant acknowledges and agrees Landlord shall have no obligation to construct
any tenant improvements to the 4th Floor Immediate Expansion Space, the 4th
Floor Future Expansion Space or make any alterations or additions thereto,
except that Landlord agrees to provide Tenant the 4th Floor Immediate Space
Allowance and the 4th Floor Future Space Allowance set forth in the Amendment to
cover the costs associated with the buildout of the 4th Floor Immediate
Expansion Space and the 4th Floor Future Expansion Space, respectively.
 
Tenant shall be responsible for all work, construction and installation in the
4th Floor Immediate Expansion Space and the 4th Floor Future Expansion Space.
Such work shall hereinafter be referred to as “Tenant’s Work,” and shall be at
Tenant’s sole cost and expense, subject to application of the 4th Floor
Immediate Space Allowance and the 4th Floor Future Space Allowance. Prior to
commencing Tenant’s Work, Tenant shall submit drawings and specifications for
Tenant’s Work to Landlord, showing all aspects of such work, to Landlord for
Landlord’s review and approval.


Tenant shall have the right to retain its own contractor(s) or subcontractor(s)
to perform Tenant’s Work and its telephone, security and cabling within the 4th
Floor Immediate Expansion Space and the 4th Floor Future Expansion Space.


Tenant shall be responsible for applying for and obtaining all permits required
for Tenant to perform Tenant’s Work or to operate within the 4th Floor Immediate
Expansion Space and the 4th Floor Future Expansion Space, including, without
limitation, the final certificate of occupancy or completion or its equivalent,
and for obtaining the final fire inspection approval after installation of its
fixtures, furniture and equipment.


Tenant shall secure, pay for, and maintain, or cause its contractors and
subcontractors to secure, pay for, and maintain, during the continuance of
construction and fixturing work within the 4th Floor Immediate Expansion Space
and the 4th Floor Future Expansion Space, all of the insurance policies required
in the amounts as set forth herein, together with such insurance as may from
time to time be required by city, county, state or federal laws, codes,
regulations or authorities. Tenant shall not commence, nor may it permit its
contractors and subcontractors to commence any work, until all required
insurance has been obtained, and, if Landlord requests, until Tenant’s
certificates of such insurance have been delivered to Landlord. Tenant’s
insurance policies shall name the Landlord and Landlord’s mortgagee(s) as
additional insureds. Tenant’s certificates of insurance shall provide that no
change or cancellation of such insurance coverage shall be undertaken without
thirty (30) days prior written notice to Landlord. Landlord shall have the right
to require Tenant, and Tenant shall have the duty, to stop work in either the
4th Floor Immediate Expansion Space or the 4th Floor Future Expansion Space, or
both, immediately if any of the coverage Tenant is required to carry herein
lapses during the course of the work, in
 
# 725998 v3
 
B-2

--------------------------------------------------------------------------------


 
which event Tenant’s Work may not be resumed until the required insurance is
obtained and satisfactory evidence of same is provided to Landlord.


Tenant shall purchase, or cause to be purchased, General Contractor’s and
Subcontractor’s Required Minimum Coverages and Limits of Liability as follows:



(i)  
Worker’s Compensation, as required by state law, and Employer’s Liability
Insurance with a limit of not less than $2,000,000.00 (or more if required by
the law of the State of Florida) and any insurance required by any Employee
Benefit Act or similar statute applicable where the work is to be performed, as
will protect the contractor and subcontractors from any and all liability under
the aforementioned act(s) or similar statute.




(ii)  
Commercial General Liability Insurance (including Contractor’s Protective
Liability) in an amount not less than $2,000,000.00 per occurrence whether
involving personal injury liability (or death resulting therefrom) or property
damage liability or a combination thereof (combined single limit coverage) with
a minimum aggregate limit of $2,000,000.00.



Such insurance shall include explosion, collapse and underground coverage. Such
insurance shall insure each party’s general contractor against any and all
claims for personal injury, death, and damage to the property of others arising
from its operations under its contract, whether such operations are performed by
such party’s contractors, subcontractors, or sub-subcontractors, or by anyone
directly or indirectly employed by any of them.
 
 
# 725998 v3
B-2

--------------------------------------------------------------------------------
